DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 December 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhurkin, USPN 9,495,532.
With regard to claims 1 and 11, Zhurkin discloses a method, including identifying, by a data processing system including one or more processors (claim 1), visual content for a first content item (column 2 lines 22-26) including a first script, the first script 
With regard to claims 2 and 12, Zhurkin discloses the method of claim 1, as outlined above, and further discloses selecting the partition template from a plurality of partition templates based on visual content of the first content item (Fig. 1), and wherein dividing the visual content further comprises dividing the visual content into the plurality of segments in accordance with the partition template, responsive to selecting the partition template from the plurality of partition templates (Fig. 1).
With regard to claims 5 and 15, Zhurkin discloses the method of claim 1, as outlined above, and further discloses identifying, by the data processing system, an initial plurality of positions for the plurality of segments as the target plurality of positions (Fig. 2), each position of the initial plurality of positions defining a region within the visual content of the first content item from which the segment is First Preliminary Amendmenttaken (Figures 2 and 3), and wherein generating the second content item further includes generating the second content item to include the second script configured to determine, responsive to detection of the interaction with one of the plurality of segments, that the plurality of segments are moved from the plurality of positions to the initial plurality of positions (column 4 lines 1-25).
With regard to claims 6 and 16, Zhurkin discloses the method of claim 1, as outlined above, and further discloses presenting a prompt top present the segments (webpage loading, claim 5).
With regard to claims 8 and 18, Zhurkin discloses the method of claim 1, as outlined above, and further discloses dividing the visual content of the first content item 
With regard to claims 9 and 19, Zhurkin discloses the method of claim 1, as outlined above, and further discloses receiving from memory the first content to be divided (column 2 line 22).
With regard to claims 10 and 20, Zhurkin discloses the method of claim 1, as outlined above, and further discloses receiving, by the data processing system, from the client device responsive to performing the action, an indication that the plurality of segments are moved to the first plurality of positions (column 4 lines 12-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhurkin in view of Bhosale et al., USPN 2017/0068809.
With regard to claims 3 and 13, Zhurkin discloses the method of claim 1, as outlined above, and further discloses selecting a partition template (Fig. 1). Zhurkin does not disclose selecting the partition template based on a predicted interaction rate. Bhosale discloses a CAPTCHA method (0002) similar to that of Zhurkin, and further discloses implementing the challenge based on a desired level of difficulty (0047). It would have been obvious for one of ordinary skill in the art to implement the level of difficulty level selection of Bhosale in the puzzle CAPTCHA method of Zhurkin for the motivation of better protecting from a computer soling the CAPTCHA, a stated motivation of Zhurkin (column 3 lines 23-49) and Bhosale (0002).
With regard to claims 4 and 14, Zhurkin in view of Bhosale discloses the method of claim 3, as outlined above, and Bhosale further discloses the content is selected based on eligibility (0049). The motivation to combine remains the same as outlined above.
With regard to claims 7 and 17, Zhurkin in view of Bhosale discloses the method of claim 3, as outlined above, and Bhosale further discloses prompting the user to complete a puzzle (Fig. 7D). It would have been obvious for one of ordinary skill in the art to implement the user prompt of Bhosale in the puzzle CAPTCHA method of Zhurkin for the motivation of informing the user of how to perform the steps required in Zhurkin (column 3 line 63-column 4 line 11).
References Cited
Aleksandrovich et al., USPN 2012/0323700, discloses a CAPTCHA method of rearranging puzzle pieces (0065, Fig. 12), but does not disclose cutting up a picture like the instant claims. 
Isaacs, USPN 8,671,058, discloses cutting up an image into puzzle pieces (Fig. 19), similar to the images of the instant application, but was not seen as the best prior art to use in the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434